12/17/2020



uKIG NAL                                                                                     Case Number: DA 20-0496




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0496                             FILED
STATE OF MONTANA,                                                                 DEC 1 7 2020
                                                                               Bowen Greenwood
            Plaintiff and Appellee,                                          Clerk of Supreme CouP


     v.                                                                  GRANT OF EXTENSION

JONATHON PRESLEY,

            Defendant and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until January 15, 2021, to prepare, file, and serve the Appellant's brief.

DATED this December 17, 2020



                                                                      Bowen Greenwood
                                                                      Clerk ofthe Supreme Court




c:     Chad M. Wright, Leo John Gallagher, Timothy Charles Fox




          PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705